Title: To Alexander Hamilton from Caleb Swan, 25 September 1799
From: Swan, Caleb
To: Hamilton, Alexander


Trenton, September 25, 1799. “I have received your two letters of the 23rd Instant. I am in the act of complying with all therein required; but as I have to apportion the sums of money to the different Regiments, and obtain seperate drafts for the same out of the Bank in Philadelphia, it will necessarily consume a few days; you may however, calculate on the whole being done and the money put in motion in the course of a week. In this business I find myself standing on uncertain ground—committed to the hazard of accident by a robbery of the Mail or other contingency—and that kind of responsibility which I have been accustomed to only, of delivering the money in person to the proper accountable officer, changed altogether. And from the letter of the law, the tenor of my instructions, and the rigid adherence to rules and forms in the examining officers of the Treasury, I can have but faint hopes of relief in case of accident, unless it be through your agency, which I am in hopes will never be required; yet should any loss happen, I am persuaded of your efforts in my behalf.…”
